ON MOTION
RADER, Circuit Judge.

ORDER

Cotapaxi Custom Design and Manufacturing, LLC moves for leave to file its brief out of time and for an extension of time to file its brief.
We note that Cotapaxi’s brief was due on December 17, 2007. Cotapaxi mailed the present motion on December 31, 2007 and the court received the motion on January 8, 2008. However, the court dismissed the appeal on January 4, 2008 for failure to file a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted. The mandate is recalled, the dismissal order is vacated, and Cotapaxi’s brief is due January 31, 2008.* No further extensions.

 Cotapaxi is also reminded to promptly file a certificate of interest if it has not already done so. The court has previously sent two reminders concerning the certificate of interest.